Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS
1.    Claims 24 – 45 were canceled prior to examination.
      Claims 3, 4, 14, 23 further canceled.

Response to Argument
2.             Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. The updated search adds one more reference on PTO-892. The references of the IDS dated 03/28/2022 have been considered, but not duplicated on PTO-892.  The arguments state that the limitations of the canceled claims 3 – 4 have been further modified and amended into claim 1 (similarly features of canceled claim 14 into claim 12) to emphasize requirement of two separate processors required, one in the control device and another in the mobile device (that is another control device) separate from the control device, and claim 23 for a CRM is cancelled. In response to the arguments, the examiner has modified the office action and specifically has mapped the citations to the amended limitations that per Cannistraro [0081], and Fig 6 discloses that portable electronic device 602 (mobile device using one processor 302 of FIG. 3) can include the remote client 616. Please note that the remote client 616 is not providing the second processor, but it is in communication with the server 614 that provides the second processor and the server 614 is another control device as cited “remote client 616 can allow servers 612 and 614 to communicate with a remote control application on portable electronic device 602”, thus “wherein the at least one processor comprises a first processor of the control device, and a second processor of a mobile device separate from the control device; and wherein the second processor causes each said displaying on first graphical user interface, and receives the selection of the first device and the second device through the first graphical user interface” is met by a first processor of the control device (processor of server 614 (FIG. 6) and “a second processor of a mobile device separate from the control device” is met by portable electronic device 602 (using processor 302 of FIG. 3) that “causes each said displaying on first graphical user interface, and receives the selection of the first device and the second device through the first graphical user interface”  was met the graphical user interface {Fig 3, 306 user interface, Fig 8 graphical interface illustrated, [0090 – 91]},   receives through the first graphical user interface, a selection of a first device from the first set of device options and a second device from the second set of device options; {Fig 8, [0090 – 91]},

    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 – 2, 8 – 13, 15, 19 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cannistraro (US 20100052843 A1).

             Regarding claim 1, Cannistraro discloses “A computer-implemented method for creating a configuration for a control device, comprising: met by [007 – 9], Fig 1, 3, 5 – 6.
            determining, with at least one processor , a plurality of devices controllable with the control device, wherein each device of the plurality of devices is associated with at least one device category of the following device categories: a media source device category, a receiver device category, a display device category, an audio device category, or any combination thereof;  met by {[0090 – 91] , category of devices illustrated in Fig 5 (TV 502, Audio-video receiver 504, set-top box 506, speakers 508) and in Fig 8},

                causing the displaying on a first graphical user interface {Fig 3, 306 user interface, Fig 8 graphical interface illustrated, [0090 – 91]}, by the at least one processor, of a first set of device options corresponding to a first set of devices of the plurality of devices, the first set of devices associated with the media source device category;     {Fig 8, media devices TV 806 and A/V receiver 804},

         causing the displaying on a first graphical user interface {Fig 3, 306 user interface, Fig 8 graphical interface illustrated, [0090 – 91]}, by the at least one processor, of a second set of device options corresponding to a second set of devices of the plurality of devices, the second set of devices associated with at least one of the display device category and the audio device category;     {Fig 8, display devices in TV 806 (display) and computer 808 (display)  and audio device -- speakers 804},

             receiving, by the at least one processor, through the first graphical user interface, a selection of a first device from the first set of device options and a second device from the second set of device options; {Fig 8, [0090 – 91]},

         associating the first device and the second device with a scene object; and in response to activation of the scene object via the control device, automatically generating, with the control device, a set of control signals configured to control the first device and the second device. {[0010 - 11, 97, 100] discloses scene creation and saving as illustrated in Fig 11, 15 and more scenes in Fig 17 – 19}.

                “wherein the at least one processor comprises a first processor of the control device, and a second processor of a mobile device separate from the control device; and wherein the second processor causes each said displaying on first graphical user interface, and receives the selection of the first device and the second device through the first graphical user interface”,
                   Cannistraro [0081], and Fig 6 discloses that portable electronic device 602 (mobile device using one processor 302 of FIG. 3) can include the remote client 616. Please note that the remote client 616 is not providing the second processor, but it is in communication with the server 614 that provides the second processor and the server 614 is another control device as cited “remote client 616 can allow servers 612 and 614 to communicate with a remote control application on portable electronic device 602”, thus a first processor of the control device is met by the processor of server 614 (FIG. 6) and “a second processor of a mobile device separate from the control device” is met by  the portable electronic device 602 (using processor 302 of FIG. 3) that “causes each said displaying on first graphical user interface, and receives the selection of the first device and the second device through the first graphical user interface”  as met the graphical user interface {Fig 3, 306 user interface, Fig 8 graphical interface illustrated, [0090 – 91]},   receives through the first graphical user interface, a selection of a first device from the first set of device options and a second device from the second set of device options.

                Regarding claim 2, Cannistraro further discloses “The computer-implemented method of claim 1, further comprising: displaying, with the at least one processor, a plurality of input options associated with at least one of the first device and the second device; receiving a selection of an input option from the plurality of input options; and met by [0090 – 91] Fig 9 – 10,
        3associating, with at least one processor, the input option with the scene object, wherein at least one control signal of the plurality of control signals is based on the input option.  Met by Scene [0010-11, 97, 100] and  Fig 11, 15.    


                     Regarding claim 8, Cannistraro further discloses “The computer-implemented method of claim 1, further comprising {Fig 9} generating, on the control device {[0091-92] as illustrated in Fig 9, the control device 900 is a smart phone}, a device control interface comprising a plurality of selectable control options {selectable control option for power control 904, volume control 902, channel control 908}, wherein at least one first selectable control option of the plurality of selectable control options, when selected, generates a first control signal configured to control the first device {TV1, e.g. first device}, and wherein at least one second selectable control option of the plurality of selectable control options, when selected, generates a second control signal configured to control the second device {also Fig 11, second device control for e.g. speakers}.    


                  Regarding claim 9, Cannistraro further discloses “The computer-implemented method of claim 1, further comprising: displaying, on the first graphical user interface {Fig 11, element 100 illustrates the user interface, [0100]}, a third set of device options corresponding to a third set of devices of the plurality of devices, the third set of devices associated with the receiver device category; receiving, through the first graphical user interface, a selection of a third device from the third set of device options;{Fig 11, e.g. computers category, including 1104 computer or laptop} and
                     associating [0097, 100] the third device with the scene object, wherein the plurality of control signals are automatically generated based further on the third device. 
             {Fig 11, [0100] a computer is disclosed for selection as a third set of device options associated with the receiver device category, 1104 computer selection button is shown and associating to a scene noted in [0097 and 100]}.     

                     Regarding claim 10, Cannistraro further discloses “The computer-implemented method of claim 9, further comprising: displaying, on the first graphical user interface, a fourth set of device options corresponding to a fourth set of devices of the plurality of devices, the fourth set of devices associated with at least one of the display device category and the audio device category; 5receiving, through the first graphical user interface, a selection of a fourth device from the fourth set of device options; and associating the fourth device with the scene object, wherein the plurality of control signals are automatically generated based further on the fourth device. 
         {The fourth set of device options in continuation of the claim 9 is met by [0094-95] using Fig 10 for selection of operation of the display and audio in the computer as illustrated for music, photo or video (movies). Additionally Fig 8 was already noted for various display and audio category of controlled devices. Associating with a scene object already noted in [0097, 100] and Fig 11 – 12, 15.      


                Regarding claim 11, Cannistraro further discloses “The computer-implemented method of claim 1, further comprising: displaying, with at least one processor, a plurality of home scene options, wherein each home scene option of the plurality of home scene options is associated with at least one configuration of at least one appliance; met by [0096-97, 112] for options to save a scene, and [0126] Fig 17 for plurality of saved scenes,
           receiving a selection of a home scene option of the plurality of home scene options; met by Fig 17, 1706 "romantic movie night" scene is selected.
             associating the home scene option with the scene object; and in response to activation of the scene object via the control device, automatically initiating the home scene option by controlling the at least one appliance based on the at least one configuration. Met by Fig 18-19, and para [0132, 133, 116, 136].


             Regarding claims 12 – 13, 15, 19 – 22, these claims implement the apparatus for which its hardware met by (Fig 1 and Fig 3), and for which the method that details its process was noted in claims 1 – 2, 1, 8 – 11, and are rejected under the same rationale.



Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5 – 7, 16 – 18 are rejected under 35 U.S.C. 103 as being un-patentable over Cannistraro (US 20100052843 A1) in view of Aginsky et al., hereinafter Aginsky (US 20150130596 A1).

              Regarding claim 5, Cannistraro further discloses “The computer-implemented method of claim 1, further comprising: automatically transmitting, with the control device, {automatically met by [0087]  "As another example, the remote control application can be launched automatically when a user brings the portable electronic device into the proximity of a multimedia system",   

             a power activation signal {Fig 9, 904 as cited in [0091]} to a subset of devices of the plurality of devices {element 916, TV1}, 

               the subset of devices associated with the scene object and including the first device and the second device; {scene [0010-11, 100] as illustrated in Fig 11 - 12, 15}             displaying, on the control device, each device of the subset of devices; {Fig 8, 800 for all devices displayed} and 
               confirming, with the control device, a power status of each device of the subset of devices based on user input. Fig 9, 904 as cited in [0091].

               Cannistraro met the limitation "transmitting a power activation signal to a subset of devices of the plurality of devices"   However,  Cannistraro does not  explicitly disclose "transmitting a power activation signal to each of the subset of devices of the plurality of devices", but 
                Aginsky in a similar field of endeavor teaches this limitation as cited in Aginsky "transmitting, with the control device, a power activation signal to each of a subset of devices of the plurality of devices" is met by Fig 1A various controllable devices 101-1, 101-2,  for (TV, stereo, DVR, appliance)  per table in Fig 1B as cited in  [0036] the controllable devices are controlled by a plurality of exemplary functions or commands (e.g., on-off, volume, start, stop, fast forward ("FF"), fast rewind, pause, and record) associated with a plurality of exemplary command signals (e.g., XX3, XY5, AB1, AB2, AB3, AB4, AB5, XY6) that when sent from remote device 107-2 to controllable devices 101-1 and  101-2, the function/command is carried out.
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cannistraro as taught in Aginsky to provide "transmitting a power activation signal to a subset of devices of the plurality of devices”, for the purpose of, as Aginsky [0009] teaches to provide a controllable device (controlled device) is responsible for specifying functions available for control by a remote device (controlling device), while the remote device is responsible for creating a graphical representation and applying visual effects that will be presented to a user at the remote device exercising such control. In this way, it provides a single highly customizable common system for a distributors, reseller, and/or manufacturer of various electronic devices, such as DVD players, automobiles, Bluetooth headsets, etc., to be able to utilize the same controllable device function specification, yet visually distinguish its brand name from other solutions using the same specification. 


                 Regarding claim 6, Cannistraro further discloses “The computer-implemented method of claim 5, further comprising: displaying, on the control device, a plurality of input options associated with at least one device of the subset of devices; receiving a selection of an input option from the plurality of input options; and {Fig 9, [0091]},
              associating, with the control device, the input option with the scene object, wherein at least one control signal of the plurality of control signals is based on the input option.  Fig 11-12, 15 and  [0010-11, 100].


                 Regarding claim 7, Cannistraro further discloses “The computer-implemented method of claim 6, wherein the plurality of input options comprises a selectable toggle option, the method further comprising: in response to activation of the selectable toggle option, generating, with the control device, at least one control signal configured to switch an input of the at least one device from a first input to a second input, wherein the second input comprises the selected input option”, met by Fig 9, [0091-92].

             Regarding claims 16 – 18, these claims implement the apparatus for which its hardware met by (Fig 1 and Fig 3), and for which the method that details its process was noted in claims 5 – 7, and are rejected under the same rationale.
	


Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422